Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 1 of 69



              IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION
__________________________________________
                                           ) CASE NO. 19-33605-SGJ
IN RE:                                     )
                                           ) CHAPTER 11
PAPPY’S TRUCKS LTD.,                       )
                                           )
      Debtor.                             )
__________________________________________)
                                          )
PEOPLE’S CAPITAL AND LEASING CORP. )
      Movant,                             )
                                          )
v.                                        )
                                          )
PAPPY’S TRUCKS LTD.                       )
      Respondent.                         )
__________________________________________)

             MOTION FOR RELIEF FROM THE AUTOMATIC STAY
             OR, IN THE ALTERNATIVE, ADEQUATE PROTECTION

PURSUANT TO LOCAL BANKRUPTCY RULE 4001-1(b), A RESPONSE IS
REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION MAY
BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF SOUGHT
MAY BE ENTERED BY DEFAULT.

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF
THE UNITED STATES BANKRUPTCY COURT AT (ADDRESS OF CLERK'S
OFFICE) BEFORE CLOSE OF BUSINESS ON NOVEMBER 22, 2019, WHICH IS
AT LEAST 14 DAYS FROM THE DATE OF SERVICE HEREOF. A COPY SHALL
BE SERVED UPON COUNSEL FOR THE MOVING PARTY AND ANY TRUSTEE
OR EXAMINER APPOINTED IN THE CASE.        ANY RESPONSE SHALL
INCLUDE A DETAILED AND COMPREHENSIVE STATEMENT AS TO HOW
THE MOVANT CAN BE “ADEQUATELY PROTECTED” IF THE STAY IS TO BE
CONTINUED.


          PEOPLE’S CAPITAL AND LEASING CORP., the movant herein (“People’s

Capital” or “Movant”), by and through its attorneys, Akerly Law PLLC and Updike,




2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19      Entered 11/20/19 15:45:10   Page 2 of 69



Kelly & Spellacy, P.C., hereby moves this Court, pursuant to 11 U.S.C. §§ 361 and

362(d) and Federal Rule of Bankruptcy Procedure 4001, for an order granting it

relief from the automatic stay and, in support thereof, respectfully represents as

follows:

I.        BACKGROUND AND JURISDICTION

          1.   On October 31, 2019 (“Petition Date”), Pappy’s Trucks Ltd. (“Debtor”)

filed a petition for relief under Chapter 11 of title 11 of the United States Code in

the United States Bankruptcy Court for the Northern District of Texas (“Court”).

          2.   The Court has jurisdiction over this matter pursuant to 11 U.S.C.

§ 362 and 28 U.S.C. §§ 157(a) and 1334(b) and Federal Rules of Bankruptcy

Procedure 4001 and 9014. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A), (G), (M), and (O).

          3.   On or about February 24, 2017, People’s Capital and the Debtor

entered into a Master Loan and Security Agreement No. 4487, as amended from

time to time (“Master Loan Agreement”), pursuant to which People’s Capital

financed and obtained a purchase money security interest in certain collateral

pledged as security for the Master Loan Agreement. A true and correct copy of the

original Master Loan Agreement is attached hereto as Exhibit A.

          4.   On or about February 24, 2017, People’s Capital and Pappy’s Trucks

entered into Schedule No. 001 to the Master Loan Agreement (“Schedule No. 1”).

A true and correct copy of the original Schedule No. 1 is attached hereto as Exhibit

B.



                                           2
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19      Entered 11/20/19 15:45:10   Page 3 of 69



          5.    On or about March 8, 2017, People’s Capital and Pappy’s Trucks

entered into Schedule No. 002 to the Master Loan Agreement (“Schedule No. 2”).

A true and correct copy of the original Schedule No. 2 is attached hereto as Exhibit

C.

          6.    On or about March 8, 2017, People’s Capital and Pappy’s Trucks

entered into Schedule No. 003 to the Master Loan Agreement (“Schedule No. 3”).

A true and correct copy of the original Schedule No. 3 is attached hereto as Exhibit

D.

          7.    On or about March 10, 2017, People’s Capital and Pappy’s Trucks

entered into Schedule No. 004 to the Master Loan Agreement (“Schedule No. 4”).

A true and correct copy of the original Schedule No. 4 is attached hereto as Exhibit

E.

          8.    On or about March 10, 2017, People’s Capital and Pappy’s Trucks

entered into Schedule No. 005 to the Master Loan Agreement (“Schedule No. 5”).

A true and correct copy of the original Schedule No. 5 is attached hereto as Exhibit

F.

          9.    On or about March 10, 2017, People’s Capital and Pappy’s Trucks

entered into Schedule No. 006 to the Master Loan Agreement (“Schedule No. 6”).

A true and correct copy of the original Schedule No. 6 is attached hereto as Exhibit

G.

          10.   Pursuant to Schedule Nos. 1 through 6, Pappy’s Trucks granted to

People’s Capital a security interest in the Equipment described in the attached



                                           3
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19    Entered 11/20/19 15:45:10   Page 4 of 69



Schedule A to each of Schedule Nos. 1 through 6 (collectively, “Equipment”),

namely, ten (10) New Con-Tech Manufacturing, Inc. Extreme Duty 11 Yard High

Performance Concrete Mixer Bodies mounted on 2018 Kenworth Model T880

Trucks.

          11.   Pursuant to the terms of the Master Loan Agreement and Schedule

No. 1, Pappy’s Trucks agreed to pay People’s Capital seventy-two (72) consecutive

monthly payments of $14,559.05. The total principal amount of Schedule No. 1 was

$911,866.90.

          12.   Pursuant to the terms of the Master Loan Agreement and Schedule

No. 2, Pappy’s Trucks agreed to pay People’s Capital seventy-two (72) consecutive

monthly payments of $2,920.80. The total principal amount of Schedule No. 2 was

$181,973.38.

          13.   Pursuant to the terms of the Master Loan Agreement and Schedule

No. 3, Pappy’s Trucks agreed to pay People’s Capital seventy-two (72) consecutive

monthly payments of $2,921.19. The total principal amount of Schedule No. 3 was

$181,973.38.

          14.   Pursuant to the terms of the Master Loan Agreement and Schedule

No. 4, Pappy’s Trucks agreed to pay People’s Capital seventy-two (72) consecutive

monthly payments of $2,924.23. The total principal amount of Schedule No. 4 was

$181,973.38.

          15.   Pursuant to the terms of the Master Loan Agreement and Schedule

No. 5, Pappy’s Trucks agreed to pay People’s Capital seventy-two (72) consecutive



                                         4
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19       Entered 11/20/19 15:45:10   Page 5 of 69



monthly payments of $2,924.62. The total principal amount of Schedule No. 5 was

$181,973.38.

          16.   Pursuant to the terms of the Master Loan Agreement and Schedule

No. 6, Pappy’s Trucks agreed to pay People’s Capital seventy-two (72) consecutive

monthly payments of $2,925.00. The total principal amount of Schedule No. 6 was

$181,973.38.

          17.   On or about February 27, March 8, and March 10, 2017, Pappy’s

Trucks acknowledged that the Equipment had been delivered to and was approved

by Pappy’s Trucks. True and correct copies of the original Delivery Certificates

related to Schedule Nos. 1 through 6 are attached hereto as Exhibit H.

          18.   People’s Capital perfected its security interest in the Equipment by

filing with the Texas Secretary of State U.C.C.-1 Financing Statement Nos. 17-

0006520829, 17-00080034, 17-0008074471, 17-0007998809, 17-0008588481, 17-

0008381513, and 17-0008588007 (collectively, “UCC Statements”).              True and

correct copies of the original UCC Statements are attached hereto as Exhibit I.

          19.   People’s Capital also perfected its security interest in the Equipment

by being recorded as 1st Lienholder on the Texas Certificates of Title for all of the

Equipment. True and correct copies of the original Texas Certificates of Title are

attached hereto as Exhibit J.

          20.   The Debtor failed or otherwise refused to make all scheduled payments

due on the Agreements, in violation of Paragraphs 2 and 14 of the Master Loan

Agreement.



                                            5
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19                    Entered 11/20/19 15:45:10              Page 6 of 69



          15.    Under the Agreements, the Debtor remains obligated and responsible

to People’s Capital for the outstanding balance remaining in the total amount of

$1,525,994.12 as of September 17, 2019, plus default interest at the rate of 18%,

costs, expenses, and attorney’s fees, and are required under the Agreements to

surrender the Equipment immediately to People’s Capital.

          16.    As of the Petition Date, the Debtor’s obligation and debt due under the

terms of the Master Loan Agreement and Schedules 1–6 to People’s Capital was

$1,284,898.81, including prepetition arrearages of $116,699.56 in unpaid

installment payments and $7,586.20 in late fees and no postpetition arrearage.

          17.    Upon information and belief, the Equipment is within the Debtor’s

possession, custody, and control and is located at 13851 South Highway 34, Scurry

Texas 75158.

          18.    Upon information and belief, the orderly liquidation value of the

Equipment is $1,150,000.00. 1

II.       REQUEST FOR RELIEF FROM THE AUTOMATIC STAY

          19.    Section 362(d)(1) of the Bankruptcy Code provides in relevant part

that:

                 (d)      On request of a party in interest and after a hearing, the court
                          shall grant relief from the stay . . . by terminating, annulling,
                          modifying, or conditioning such stay—
                          (1)    for cause, including the lack of adequate protection of an
                                 interest in property of such party in interest[.]
                          (2)    with respect to a stay of an act against property under
                                 subsection (a) of this section, if—

          The orderly liquidation value is based on a future value projection prepared by Irontrax LLC, which lists
          1

the Year 1 orderly liquidation value at $115,000 per unit. A true and correct copy of this appraisal is attached as
Exhibit K.

                                                         6
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19        Entered 11/20/19 15:45:10   Page 7 of 69



                             (A)    the debtor does not have an equity in such
                                    property; and
                             (B)    such property is not necessary to an effective
                                    reorganization[.]

          20.   Section 362(d)(1) of the Bankruptcy Code provides that relief from stay

shall be granted for cause. The term cause is not defined in the United States

Bankruptcy Code, and whether cause exists should be determined on a case by case

basis. See In re Sonnax Indus., 907 F.2d 1280, 1285–86 (2d Cir. 1990).

          21.   People’s Capital has not been offered adequate protection by the

Debtor or any Guarantors and People’s Capital does not have adequate protection

for its interest in the Equipment. Cause exists under 11 U.S.C. § 362(d)(1) where

no adequate protection payments whatsoever have been made or proffered. See In

re McManus, 30 F.3d 1491 (5th Cir. 1994). Relief from stay is available to People’s

Capital given that its interest in property of the bankruptcy estate is not adequately

protected.

          22.   No cure payment and/or adequate protection payments have been

offered or made to People’s Capital. As each day passes and the Equipment

continues to be used, the Equipment continues to depreciate in value. Here, in the

present financial climate, the value of People’s Capital’s interest in the Equipment

continues to decrease and erode. The evidence supports termination of the stay for

cause under 11 U.S.C. § 362(d)(1).

          23.   In light of the foregoing, People’s Capital submits that cause exists,

under Bankruptcy Code § 362(d)(1), for relief from the automatic stay.




                                             7
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19       Entered 11/20/19 15:45:10   Page 8 of 69



          24.   People’s Capital submits that the automatic stay should be terminated

and/or modified under Bankruptcy Code § 362(d)(2) because the Debtor does not

have equity in the Equipment and the Equipment is not necessary for the Debtor’s

successful reorganization.

          24.   People’s Capital also requests that this Court order that the 14-day

stay provided by the Federal Rule of Bankruptcy Procedure 4001(a)(3) is not

applicable to this motion, so that People’s Capital may immediately enforce and

implement the requested order terminating and/or modifying the automatic stay.

          WHEREFORE, People’s Capital respectfully requests that this Court enter

an Order modifying the automatic stay imposed by 11 U.S.C. § 362 so that People’s

Capital may enforce its rights pursuant to the Master Loan Agreement and under

State law and granting it such other and further relief as is just and equitable, or,

alternatively, ordering the Debtor to pay to People’s Capital adequate protection

payments.

[signature block to follow]




                                            8
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19      Entered 11/20/19 15:45:10   Page 9 of 69




Dated: November 20, 2019.             Respectfully submitted,

                                      PEOPLE’S CAPITAL AND LEASING CORP.

                                      By:      /s/ Bruce W. Akerly
                                               Bruce W. Akerly
                                               Texas Bar No. 00953200
                                               AKERLY LAW PLLC
                                               878 S. Denton Tap Road, Suite 100
                                               Coppell, TX 75109
                                               Tel.: (469) 444-1878
                                               Fax: (469) 444-1801
                                               Email: bakerly@akerlylaw.com

                                               ITS ATTORNEY

Of Counsel:

Evan S. Goldstein (ct22994) (to be admitted)
Adam B. Marks (ct28787) (to be admitted)
Updike, Kelly & Spellacy, P.C.
100 Pearl Street, 17th Floor
P.O. Box 231277
Hartford, Connecticut 06123-1277
Telephone: 860.548.2600
Facsimile: 860.548.2680
Email: egoldstein@uks.com
Email: amarks@uks.com




                                         9
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19     Entered 11/20/19 15:45:10   Page 10 of 69



                          CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2019, a true and accurate copy of the
foregoing Motion was served via Overnight Mail, via e-mail, or via the Electronic
Case Filing (ECF) system, as appropriate and as indicated, on the following parties:

Debtor
Pappy's Trucks Ltd.
Attn: President/CEO/Manager
PO Box 307
Scurry, TX 75158

Debtor’s Attorney
Joyce W. Lindauer, Esq.
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road
Suite 625
Dallas, TX 75230

U.S. Trustee
United States Trustee
1100 Commerce Street
Room 976
Dallas, TX 75202

20 Largest Unsecured Creditors*
PLES Investments
PO Box 307
Scurry, TX 75158

First Insurance Funding
PO Box 7000
Carol Stream, IL 60197-7000

Pappy's Sand & Gravel
PO Box 307
Scurry, TX 75158

Top Cat Ready Mix
PO Box 308
Scurry, TX 75158




                                         10
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19     Entered 11/20/19 15:45:10   Page 11 of 69



Self Radio, Inc.
PO Box 76
Montague, TX 76251
Internal Revenue Service
Centralized Insolvency Operations
PO Box 7346
Philadelphia, PA 19101-7346

NTTA
P.O. Box 260928
Plano, TX 75026-0928

*By including these creditors, People’s Capital does not waive the right to challenge
whether any is an insider under 11 U.S.C. § 101(31) and related case law.


                                            By: /s/ Bruce W. Akerly
                                               Bruce W. Akerly




                                         11
2280894
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 12 of 69




                              
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 13 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 14 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 15 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 16 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 17 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 18 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 19 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 20 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 21 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 22 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 23 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 24 of 69




                               
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 25 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 26 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 27 of 69




                              
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 28 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 29 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 30 of 69




                              
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 31 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 32 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 33 of 69




                               
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 34 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 35 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 36 of 69




                              
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 37 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 38 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 39 of 69




                              
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 40 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 41 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 42 of 69




                               
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 43 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 44 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 45 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 46 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 47 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 48 of 69
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 49 of 69




                                
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 50 of 69
          Case 19-33605-sgj11 Doc 13 Filed 11/20/19                                                               Entered 11/20/19 15:45:10                                      Page 51 of 69




                                                                                                                                             17-00080034
UCC FINANCING STATEMENT AMENDMENT
FOLLOW INSTRUCTIONS                                                                                                                          03/08/2017 0S:00 PM

                                                                                                                                             \\~IllIIIII\111\1111 ~~~~~.. """
 A. NAME & PHONE OF CONTACT AT FILER (optional)
    Corporation Service Company        1-800-858-5294
 B. E-MAIL CONTACT AT FILER (optional)                                  544814 001                 KBC




                                                                                                                                            ·,. ~i~~~\~l l~l ~l \l l\1~1 1~1 ~1\tml l\1
      SPRFiling@cscinfo.com
 C. SEND ACKNOWLEDGMENT TO: (Name and Address)

     f12s3 99918
                                                                0~
                                                                     ,-.tEO
                                                                           ~
                                                                                                            I
       Corporation Service Company
                                                               Ill      "'!;,~,....                                                             120844090002                                              . ./
       801 Adlai Stevenson Drive
                                                                rs.~           t-...                                                        \.. .-- -      -                    -. - ·- -
       Springfield, IL 62703
                                                                          c'-*'             Filed In: Texas

     L                                                                                               (S.O.~

1a. INITIAL FINANCING STATEMENT FILE NUMBER
 17-0006808272 02/28/2017
                                                                                                                   rb.ory         THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
                                                                                                                            Thi$ FINANCING STATEMENT AMENDMENT is to be filea (for record)
                                                                                                                            (or recorded) in the REAL ESTATE RECORDS
                                                                                                                            Filer: l!l!ilQJ AmerdToen!Arlden<i.m (Form UCC3Ad) l!!l!l proviOI! Debttr's name In rtem 13
2.   U   TERMINATION: Effecliveness of the Financing Statementldentilled above Is terminated wllh respect to the security lnterest(s) ol Secured Party authorizing this Terminalion
         Stalemenl

3.   0   ASSIGNMENT (full or partial): Provlda name of Assignee In item 7n or 7b, llW! address of Assignee In Item 7c llW! name of Assignor in ilern 9
         For partial assignment, complete Items 7 ond 9 .ll!ll! alSo Indicate affecled coUaterat In Item 8

4,   0   CONTINUATION: Effocllvoness of the Financing Statement Identified above with respect to tho security interest(s) of Secured Party authorizing this Conlinuation Stalemont is
         continued tor tho addllional porlod provided by applicable lew

5.   0   PARTY INFORMATION CHANGE:
     Check llllll of these 1w0 boxes:                                       ~          Check .QOl! of these lhroe boxes 10:
                                                                                          CHANGE namo and/or address: Complolo                   ADD name: Complete item
     This Change affocls   0   Debtor ll!   0   Secured Party of tecord                0  Item ea or 6b: llllll item 7a or 7b ana Item 7c    0   7a or 7b, llWI item 7c      D toDELETE   name: Give record name
                                                                                                                                                                                   be deleted in itom 6a or 6b
6. CURRENT RECORD INFORMATION: Complete lot Party lntonmation Change. provide only llllll name (68 or 6b)
    ea. oRGANIZATION'S NAMEPappy's Trucks, Ltd.


OR 6b.INDIVIDUAL'S SURNAME                                                                         FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)I1NITIAL(S)                 SUFFIX


7 CHANGED OR ADDED INFORMATION· Cotl'lllete tot Aulgnment ot PanylntormationChanga • pro-.'de onty I!JltA>!IIe 17• ot7b)(us..raa, rut name· 6o 1\0\omt modify otabbroviate anypart otthe Oe~\Of·s na~~~e)
   7a. ORGANIZATION'S NAME

OR
       7b, INDIVIDUAL'S SURNAME


           INDIVIDUAL'S FIRST PERSONAL NAME


           INDIVIDUAL'S ADDITIONAL NAME(S)JINITIAL(S)                                                                                                                                                    SUFFIX


7c. MAILING ADDRESS
                                                                                                  r,TY                                                     STATE      rOSTAL CODE                        COUNTRY

                                                                                                                                                          1
8.   [l] COLLATERAL CHANGE:                 AWl check liDfl of IMse tour boxes:         0    ADD collaleral         0    DELETE collaleral          [ZJ RESTATE covered conateral             U     ASSIGN collateral

THISnf~'N(5lf•A N
                           1
                               ALL ASSET OR ALL EQUIPMENT OR ALL INVENTORY FILING.


This filing covers specific items of equipment (or inventory                                              if the    goods are considered to be inventory) in which Debtor
grants to Secured Party a security interest in connection with a specific loan, lease or other financing transaction,
including but not limited to the property listed on the attached Schedule A.


9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only llllll name (9a or 9b) (namo ol Assignor, if this is an ASsignment)
   lflhis is an Amendment authonzed by a DEBTOR, check hero and provide name of authonzing Deblor
       9a. ORGANIZATION'S NAME PEOPLE'S CAPITAL AND LEASING CORP


OR 9b. INDIVIDUAL'S SURNAME                                                                        FIRST PERSONAL NAME                                     ADDITIONAL NAME(S)IINITIAL(S)                  SUFFIX



10. OPTIONAL FILER REFERENCE DATA:Oebtor: Pappy's Trucks,                                             ltd.- 4487-001             JB/SR Pappy's ·restate
                                                                                                                                                                                                       1283 99918
                                                                                                                                                                                            Cor!>onrt""' s...,;a, Com!>•ny
                                                                                                                                                                                            2711 Ceru•rvill• Rei, Sle. o400
FILING OFFICE COPY- UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Rev. 04/20111)                                                                                                           WlniOQ!on, DE 19808
            Case 19-33605-sgj11 Doc 13 Filed 11/20/19                                                      Entered 11/20/19 15:45:10                                     Page 52 of 69



                                                                                                                              ,. ....
                                                                                                                                  17-0008074471
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                                               03/08/2017 05:00 PM

                                                                                                                                 ~~~l\1\1\1\ll\lm       ~:~:~~~~ ...,.
 A NAME & PHONE OF CONTACT AT FILER (optional)
      Corporation Service Company                            1-800-858-5294
 B. E-MAIL CONTACT AT FILER (optional)
                                                                  545298 001 KBC
      SPRFiling@cscinfo.com                                                                                                      sos

                                                                                                                               , \\lm\11\1!1111\\1 \l!llmll\\~l!lmll\111~1111 ~~~~ i
 C. SEND ACKNOWLEDGMENT TO: (Name and Address)

   [1'284 00296

                                                                                                                               ,_72096~7~~-0~2
      Corporation Service Company
      801 Adlai Stevenson Drive                                                                                                                                 -- .. ·-- - ,.. _)
      Springfield, ll 62703

   L                                                                                                                       THE ABOVE SPACE IS FOR FILING OI:FICE USE ONLY
1. DEBTORS NAME: ProVIdo only lllll: Oobtor namo (Ia or !b) (usn oxad, fuU name: do not omit. modify. or abbroviato any part of the Debtors nama); if any pan of lho Individual Debtors
   nama will not fit in Uno lb, leave all of Item 1 blank, chock horo     0
                                                                      and provide the Individual Debtor Information In itom 10 of the Finandng Statement Addendum (Form UCC1Ad)

      Ia. ORGANIZATION'S NAME Pappy's Trucks, Ltd.

OR
      1b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)IINITIAL(S)              SUFFIX


tc. MAtt.INGADDRess 13851 South Highway 34, P.O. Box                                        CITY                                                 STATE      IPOSTALCODE                     COUNTRY
307                                                                                         Scurry                                                TX          75158                          USA

2. DEBTORS NAME: Provide only lllll: Oeotor name (2a or 2b) (use exact, lull nnmo: do not omit. modify, or abbfovlata any                pari of the Debto~s namo): II any part or \he Individual OebtO(s
     name will not nt in uno 2b. leave au of item 2 blanl<. checl< horn   D   and provide lhe Individual DebtO< information in item 10 or thO Financing Statement Addendum (Form UCC1Ad)
      2a. ORGANIZATION'S NAMe

OR
      2b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                  ADDITIONAL NAME(S)IINITI,._L(S)            SUFAX


2c. MAI~ING ADDRESS                                                                         CITY                                                   STATE    rOSTAL CODE                      COUNTRY



3 SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY)· Provide only JmQ Secured Pany neme (3a or 3b)
      3a. ORGANIZATION'S N.._ME PEOPLE'S CAPITAL AND LEASING CORP

OR
      3b,   INDIVIDUAL'S SURNAME                                                            FIRST PERSONAL NAME                                    ADDITIONAL N,._ME(S)/INITIAL(S)           SUFFIX


3c. MAILINGADDRESS850 Main Street BC03/RC871                                                CITY                                                   STATE    IPOSTAL CODE                     COUNTRY
                                                                                            Bridgeport                                             CT         06604                          USA

4. COLLATERAL. Thts finanong statement covefll the following collateral:
 THIS IS NOT AN ALL ASSET OR ALL EQUIPMENT OR ALL INVENTORY FILING.


 This filing covers specific items of equipment {or inventory if the goods are considered to be inventory)                                                                    in   which Debtor
 grants to Secured Party a security interest in connection with a specific loan, lease or other financing transaction,

  including but not limited to the property listed on the attached Schedule A.




s. Check lltlb: ij applicable and eneck ll!llx one box: Collateral is   Qheld in a Trust (see UCC1Ad, Item 17 and Instructions)         Oooing administered by a Decedent's Pe,.oosl Representative
Sa. Chock llO!:t if applicable and check ~ one bOx:                                                                                        6b. Chock llO!:t d applicable and check aolX one box:
     0      Public-Finance Transaction        0    Manufactured-Homo Transaction             0     A Debtor is a Transmitting Utility          0     Agriouttural Lien    0   Non-UCC FUing

7. ALTE RNA TIVE DESIGNATION (rt appltcable):           0    Lessee/Lessor           0    Consigneo/Consignor             0     Sellar/Buyer        0    Banee/Baitor         0    Ucensoo/Licensor

8. OPTIONAL FILER REFERENCE DATA: :4487-002 JB/SR Pappy's Trucks,                                               ltd.                                                                      1284 00296

                                                                                                                                                                                Co<]>orvlion Ssrva C<>moany
                                                                                                                                                                                2711 COfltervllle Rd. Ste, •oo
FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04120111)                                                                                                         W'llminglon, DE 19808
         Case 19-33605-sgj11 Doc 13 Filed 11/20/19                                                     Entered 11/20/19 15:45:10                                          Page 53 of 69




                                                                                                                                    17-0007998809
UCC FINANCING STATEMENT                                                                                                             03/08/2017 05:00 PM
FOLLOW INSTRUCTIONS



                                                                                                                                    1111~1111111~1      ~Ill ~:~:~~,~. .,,
 A. NAME & PHONE OF CONTACT AT FILER (optional}
     Corporation Service Company                             1-800-858-5294
 B. E-MAIL CONTACT AT FILER (optional}
     SPRFiling@cscinfo.com
                                                                               544661 001 KBC                                       sos

                                                                                                                                    IIl ~ I I I !I~ 11111111 ~I I ~ Il ~ II~ Il ~ 1 1 1~1 ill/Ill
C. SEND ACKNOWLEDGMENT TO: (Name and Address)
                                                                                                                            I

     rza4 00520
                                                                                                  I                                 720838170002
     Corporation Service Company                                   ~~.oet.v~                                                \...
     801 Adlai Stevenson Drive                                                                                                                               -                 ·-·-              _,
     Springfield, IL    62703                                          ~ 82017    Filed In: Texas

   L                                                                   Ot.K"t'b     .      (S.O.~
                                                                                                               ?-      THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTORS    ' NAME: Prn-nllo only lll1ll Debtor namo (Ia"' 1b) (uso exact, lull name; do not omit, modify, or abbreviate any pan of the Debtors name);~ any pm1 of the lndovidual Debtor's
   name will not fll in line 1b, leave an of item 1 blan<. c:heck horo 0
                                                                       and prnvide tho Individual Oeblor inlonnallon In ilom 10 or tne Finoncing Statement A<ldenllum (Form UCC1AO)

     ta. oRGANIZATION's NAME Pappy's Trucks, Ltd.

OR
      lb. INDIVIDUAL'S SURNAME                                                           FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)/1NITIAL(S)                    SUFFIX

                                                                                                                                                                                                              '
1c. MAILING ADDRESS 13851 South Highway 34, P.O. Box                                     CITY                                                     STATE rOSTALCODE                                 COUt-ITRY
307                                                                                      Scurry                                                    TX     75158                                        USA

2. DEBTOR'S NAME: Provide only lll1ll Debtor name (2a or 2b) (use exact. tun namo; do not omit. modify. or abbreviate any part of tM Oebtor·s·name); if any part or the Individual Debtor's
   name will not fit in lone 2b, leave all of item 2 blank, Cheek here O
                                                                       and pro-nde the Individual Debtor informatiOn in item 10 althO Financir19 Statemorn A<ldondum (Form UCC1Ad)

     2a. ORGANIZATION'S NAME


OR
     2b.INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                      ADDITIONAL NAME(S)IlNITIAL(S)                    SUFFIX


2c. MAILING ADDRESS                                                                      CITY                                                      STATE     I   POSTAL CODE                       COUNTRY



3 SECURED PARTY'S NAME (or NAME or ASSIGNEE or ASSIGNOR SECURED PARTY)· Provide only lll1ll Secured Party name (3a or 3b)
     3a.ORGAN12ATION"SNAMEPEOPLE'S CAPITAL AND LEASING CORP

OR
     3b.INDIVIDUAL'S SURNAME                                                             FIRST PERSONAL NAME                                       ADDITIONAL NAME(S)nN!TlAL(S)                    SUFFIX


Jc. MAILING ADDREss 850 Main Street BC03/RC87.1                                          CITY                                                      STATE      rOSTALCODE                           COUt-ITRY
                                                                                         Bridgeport                                                 CT           06604                                 USA

4. COLLATERAL: Thos ftnancong statement covers lhe roiiOW1"9 collateral:
 THIS IS NOT AN ALL ASSET OR ALL EQUIPMENT OR ALL INVENTORY FILING.


  This filing covers specific items of equipment (or inventory if the goods are considered to be inventory) in which Debtor
  grants to Secured Party a security interest in connection with a specific loan, lease or other financing transaction,
 including but not limited to the property listed on the attached Schedule A.




5. Check ll!llx ~ applicable and check ll!llx one box: Collateral is     held in a Trust (see UCC1Ad, Item 17 and lnstrudlons)         0    being administered by a Decedent's Personal Represenloltve

6a. Check llOb: ff applicable and chocl<. QQJy, one box:                                                                                   6b. Che<:k ll!lJ:t d npplicable and che<:k    ll!Jlx one box:
     0   Public-Finance Tronsaetion            0    Manulaetured-Home Transaction        0      A Oobtor is a TransmiHing Utility               0     Agricultural Lion       0    No~>-UCC FUing
7. ALTERNATIVE DESIGNATION          (ff   applicable):   0   Lessee/l.ossor       0     ConsignooJConsignor            0    Seller/Buyer             0     Baileot8ailor           0     Ucensooll.icensor

8. OPTIONAL FILER REFERENCE DATA: :4487-003 JB/SR Pappy's Trucks,                                            Ltd.                                                                                1284 00520

                                                                                                                                                                                      Co<l>on>tion -       Cornp••v
                                                                                                                                                                                      2711 Cent....... Rd, Sle. •DO
FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)                                                                                                               WlltninQton, DE 19800
   Case 19-33605-sgj11 Doc 13 Filed 11/20/19                                                                         Entered 11/20/19 15:45:10                                                 Page 54 of 69




• . .
  ....· .
     \
            ~              .
                           .   ,.          .
                                            •••e·-   ·---
                                                   ... "'
                                           . ~ :-. . . :.
                                                               ~


                                                                                                                                                                                                                             ~.




UCC FINANCING STATEMENT
                                                                                                                                                      17-0008588481
FOLLOW INSTRUCTIONS

 A. NAME & PHONE. OF CONTACT AT FILER (optional)
                                                                                                                                                                   . PM
                                                                                                                                                      03/13/2017 05·00

                                                                                                                                                             ~I I i
     Corporation Service Company                                   1-800-858-5294                                                                              FILED
 B. E.-MAIL CONTACT AT FILER (optional)                                                                                                                                           T£XRS
                                                                                                                                                                                                                                  I
     SPRFiling@cscinfo.com                                                                                                                           111111111 IIIII       Ill/     SECRETIIRY          or:    SlATE
                                                                                             DXE                                                     sos
 C. SEND ACKNOWLEDGMENT TO: (Name and Address)
                                                                                             553174 001
   f12ss 55164
         Corporation Service Company
                                                                         '<i
                                                                        t:c
                                                                              c,f.llt~

                                                                              \ll>llq~
                                                                                        0                     I                                  I       ~1 1 1 1 1 ~1
                                                                                                                                                     111111111111             1111111111/111111111   1 ~1 1 1/l l l l /1 1    ;
         801 Adlai Stevenson Drive
         Springfield, IL 62703                                                 C'L K '\
                                                                                       co
                                                                                             Filed   In:   Texas
                                                                                                                                                 (~2~~~4~8~~-~2.                          --- --·-- --                   j
   L                                                                                                  (S.O.:lJ            II/
                                                                                                                                    THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR S NAME.: Pro\lido only l1lll:. Debtor nama {1a or lb) (uso exact. full nome; do not omit, mOdrty. or abbrel!iate any par1 of the Debtor's name); il any part oltholndilliduat Debtor's
   name will nol fit in line 1b, leave all of item 1 b1nnl<:, chec.K hore       0
                                                                          and provide tho Individual Debtor information in item 10 of the Financing Slatcmont AddendUm (Form UCC1Ad)

         ,._ORGANIZATION'S NAME Pappy's Trucks,                        Ltd.
DR
         lb. INDIVIDUAL'S SURNAME                                                                    FIRST PERSONAL NAME                                        ADDITIONAL NAME(S)nNtTIAL(S)                         SUFFIX


lc. MAILING ADDRESS 13851 South Highway 34, P.O. Box
307
                                                                                                     CITY
                                                                                                     Scurry
                                                                                                                                                                STATE
                                                                                                                                                                 TX
                                                                                                                                                                          IPOSTAL CODE
                                                                                                                                                                            75158
                                                                                                                                                                                                                     COUNTRY
                                                                                                                                                                                                                      USA

2. DEBTOR'S NAME: Provide only 2Dll. Dabtor name {2a or 2b) {usa e•act. full name; do not omit. modify. or abbroviata any part of !he Debtor's name); il any part of the Individual Debtor's
   name will not fil in line 2b, leave all of item 2 blank. cheek here          0
                                                                       sod provide the Individual Oeblot informalion in item 10 of tho Financing Statement Aodonoum {Fonn UCC1Ad)

         2a. ORGANIZATION'S NAME

OR
         2b. INDIVIDUAL'S SURNAME                                                                    FIRST PERSONAL NAME                                        ADDITIONAL NAME(S)ttNtTIAL(S)                        SUFFIX


2c. MAILING ADDRESS                                                                                  CITY                                                       STATE      rOSTALCODE                                COUNTRY


3 SECURED PARTY'S NAME {or NAM E ol ASSG
                                       I NEE of ASSIGNOR SECURED PARTY): Provide only lllll! Secured Party name {3a or 3b)
   3a. ORGANIZATION'S NAME PEOPLE'S CAPITAL AND LEASING CORP

OR
         3b. INDIVIDUAL'S SURNAME                                                                    FIRST PERSONAL NAME                                        ADDITIONAL NAME{S)/tNtTIAL{S)                        SUFFIX


3c. MAtuNGAODRESS850 Main Street BC03/RC871                                                          CITY                                                       STATE      rOSTAL CODE                                 COUNTRY
                                                                                                     Bridgeport                                                  CT         06604                                      USA

4. COLLATERAL. This finanang stalemcnt covers lhe fo!lowmg coiJaternl:
  THIS IS NOT AN ALL ASSET OR ALL EQUIPMENT OR ALL INVENTORY FILING.


  This filing covers specific items of equipment (or inventory if the goods are considered to be inventory) in which Debtor
  grants to Secured Party a security interest in connection with a specific loan, lease                                                                    or   other financing transaction,
  including but not limited to the property listed on the attached Schedule                                                          A.




5. Checl< l!lllx   ~applicable and check       l!lllx OM Dox: Cottateral is         held in a Trust (see UCC1Ad, l!em 17 and lnSUIJdlons)              b<!lng admlnislerod b)' a Decedent's Parsonal Reproscnlativo
Ga. Check liOJ:t if applicable and checl<        liOJ:t one t>ox:                                                                                      Sb. Check liOJ:t ff applicable and checl<: ll!llx one box:
     0      Pl.lb1ic·F!Oance Transaction            0    Manutach.s&d.Home Tran5action               0      A Debtor is a Transmitting Utili1y              0       Agrirul1ural Lien        0        Non-UCC Filing
7. ALTERNATIVE DESfGNA TION {il appeicabi<l):                0     Lessee/lessor             0    ConsigneeJConsignoc              0      Seller/Buyer              0   BaileeiBaoor                 0        Licenseel\.ic.ensor
8. OPTIONAL FILER REFERENCE DATA: :4487-004 JB/SR Pappy's Trucks, ltd.
                                                                                                                                                                                                                   1285 55164
                                                                                                                                                                                                       C..,X..lo> s...w.     eon-ny
FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04120111}                                                                                                                                2111 Cltfll~.. Rd. St•.-400
                                                                                                                                                                                                       w-ton. t9BO& oe
      Case 19-33605-sgj11 Doc 13 Filed 11/20/19                                                                           Entered 11/20/19 15:45:10                                    Page 55 of 69




•             '           ~                             <If. '
;: j"'             o   •' '       •            ~·   J     ,•'    I   •   •


                                                                                                                                                     17-0008381513
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                                                                  03/13/2017 05:00 PM
    A. NAME & PHONE OF CONTACT AT FILER (optional)
          Corporation Service Company                                        1-800-858-5294
    B. E-MAIL CONTACT AT FILER (optional)
          SPRFiling@cscinfo.com
    C. SEND ACKNOWLEDGMENT TO:

      ~8555535
          Corporation Service Company
          801 Adlai Stevenson Drive
          Springfield, IL 62703
                                                    (Name and Address)


                                                                             .
                                                                             ~Eo~

                                                                     (") /.; ~l!i
                                                                         ("1- ~
                                                                              73
                                                                                                f1YF

                                                                                                553173 001



                                                                                                   Filedln:Texas

      L                                                                                                     (S.O.~
                                                                                                                                        THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 1.   DEBTORS             NAME: Provide only llllll Debtor nama (Ia or tb) (usa oxact. lull nama; do not omit, modify. or abbreviate any part of thO Debtors nama); tf any part or thO lndtvtduat Debtors
         namo will not fit in line 1b, leave all of Item 1 blank, Chock here          0
                                                                              and provide tho Individual Debtor Information in item 10 or the Financing Slatement Addendum (Form UCC1Ad)

          to. ORGANrZATrON"S NAME Pappy's                 Trucks, Ltd.
OR
          tb.INDIVIDUAL'S SURNAME                                                                         FIRST PERSONAL NAME                                ADDITIONAL NAME(S)nNITIAL(S)              SUFFIX


 lc. MAILING ADDRESS             13851 South Highway 34, P.O. Box                                         CITY                                               STATE     IPOSTALCODE                     COUNTRY

 307                                                                                                      Scurry                                               TX        75158                          USA
 2.   DEBTOR S            NAME: Provide only 11111t Deblor name (2a or 2b) (uso exect. full name; do no! omit. modify, or abbreviato any pan of !he Debtor's name): if any part of the lndtvidual Debtor"s
         nama will not fit in line 2b, leave a! of item 2 blanl<. Cllecl< here        O
                                                                               and provide ttle Individual Debtor information in Item I 0 of lhO Financing Statement Addendum (Fonn UCC1 Ad)

          2a. ORGANIZATION"S NAME


OR
          2b. INDIVIDUAL"S SURNAME                                                                        FIRST PERSONAL NAME                                AODITIONAL NAME(S)NNITIAL(S)              SUFFIX


2c. MAILING ADDRESS                                                                                       CITY                                               STATE     rOSTAL CODE                     COUNTRY



3     SECURED PARTY'S                  NAME (or NAME of ASSIGNEE of ASSIGNOR SECURE:D PARTY)· Provide only l2WI Secured Party name (3a or 3b)
          3a. ORGANIZATION"S NAME PEOPLE'S                           CAPITAL AND LEASING CORP
OR
          3b. INDIVIDUAL'S SURNAME                                                                        FIRST PERSONAL NAME                                ADDITIONAL NAME(S)IINITIAL(S)              SUFFIX



Jc. MAILING ADDRESS 850                 Main Street BC03/RC871                                            CITY
                                                                                                          Bridgeport
                                                                                                                                                             STATE
                                                                                                                                                               CT
                                                                                                                                                                       I06604
                                                                                                                                                                        POSTAL CODE                     COUNTRY
                                                                                                                                                                                                        USA
4. COLLATERAL; Thts finanong slatemnnt covers tho followtng collaleral:
    THIS IS NOT AN ALL ASSET OR ALL EQUIPMENT OR ALL INVENTORY FILING.

    This filing covers specific items of equipment (or inventory if the goods are considered to be inventory) in which Debtor
    grants to Secured Party a security interest in connection with a specific loan, lease or other financing transaction,
    including but not limited to the property listed on the attached Schedule A.




5. Check l!!J.iX 11 eppllcable and Cllocl< l!!l.IX one t>Ox: Collateral Is                nerd in a Trust (so a UCCIAd. ilcm 17 and lnstruc!ionsj      being ll<lminiS1ered by a Decedent's Personal Representative
Sa. Check l!!J.iX if applicablo·and chock ll!Jb: one box;                                                                                              Sb. Chock Q01x if applicable and Cllocl< QOlx one box:

         0        Public-Finance Transaction        0     ManUfactured-Home Transaction                    0     A Debtor Is a Transmitting UtiHiy         0    Agricultural Lion     0   Non-UCC Filing

7. ALTERNATIVE DESIGNATION (d appticnblc);                           0       LcSOOil/Lcssor         0    Consignee/Consignor            0    Sonor!Buyer       0     Bailee/Bailor        0    Licensee/Licensor

B. OPTIONAL FILER REFERENCE DATA:                               :4487-005 JB/SR Pappy's Trucks, ltd.
                                                                                                                                                                                                      1285 55535
                                                                                                                                                                                                       s.rvc..
                                                                                                                                                                                            Cot•ponui:ln       Comp&ny
FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20111)                                                                                                                     21\1 CenleNilleftd. Slo. AOO
                                                                                                                                                                                            W~OE19008
               Case 19-33605-sgj11 Doc 13 Filed 11/20/19                                                                 Entered 11/20/19 15:45:10                                           Page 56 of 69



                             ~                                    ~ •
                                                                                                                                                     17-0008588007
                                                     *.                  ,.
;              C"                    • "        ..        •

    • ,_            ..   •       4         ..


                                                                                                                                                     03/13/2017 05:00 PM
    UCC FINANCING STATEMENT
 FOLLOW INSTRUCTIONS

    A. NAME & PHONE OF CONTACT AT FILER (optional)                                                                                                   lllll!lllllllllllllllllll       F I LED
                                                                                                                                                                                     TEXAS
                                                                                                                                                                                      SECRETARY OF STATE                    r
           Corporation Service Company                                        1-800-858-5294                                                         sos                                                                    I

    B. E-MAIL CONTACT AT FILER (optional)


                                                                                                                                                    lllllllllllllllll ~l l l l l l l l l l l l l~l l l l l l l \l \l l l
            SPRFiling@cscinfo.com                                                                                                                '
                                                                                                   DXE                                                                                                                      II
    C. SEND ACKNOWLEDGMENT TO: (Name and Address)
                                                                                                   553171 001
                                                                                                                                                 l
                                                                                                                                                 I 721864050002                                                             I
           f12s5 55738
            Corporation Service Company                                             <,;..GEiv(.'
                                                                                                                   I                             \__ . --- - -· --                          - - -· -        .              ./

            801 Adlai Stevenson Drive                                              Q:         a
            Springfield, IL          62703                                          IL!J/132Dl7     Filed In: Texas

           L                                                                        ol.K 1 ~:.             (S.o.:JJ          1/         THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
 1. DEBTORS NAME. ProVIde only !2M Oeblor name (1a or 1b) (use exacl, full name: oo not omit, mOdify, or abbrovlato any part of thO Debtor's nama): if any part or the Individual Dcblo~s
    name w~t not fn in ijno 1b, loave all of item 1 blank, check hero                  O
                                                                      and provide the Individual Debtor information in item 10 of !he Financing S!alement Addendum (Form UCC1Ad)

            1a. ORGANIZATION'S NAME Pappy's Trucks, Ltd.

OR
            lb. INDIVIDUAL'S SURNAME                                                                     FIRST PERSONAL NAME                                        ADDITIONAL NAME(S)/INITIAL(S)                    SUFFIX


 tc. MAILING ADDREss 13851 South Highway 34, P.O. Box                                                    CITY                                                       STATE        rOSTAL CODE                         COUNTRY
 307                                                                                                     Scurry                                                     TX            75158                               USA

2. DEBTOR'S NAME: Provide only 2D.l: Deblor name (2a or 2b) (usa exact, full name: do nol omit, modify, or abbreviate any port of the Dobto~s name): if any part of the Individual Debtor's
   name wil no\ f11 in tine 2b, leave all of llem 2 blank. check here                  O
                                                                      and provide the Individual Debtor lrnormation In Item 10 of lhe Financing S!alemenl Addendum (Form UCC1Ad)
           2a. ORGANIZATION'S NAME

OR
           2b. INDIVIDUAL'S SURNAME                                                                      FIRST PERSONAL NAME                                        ADDITIONAL NAME(S)IINITIAL(S)                    SUFFIX


2c. MAILING ADDRESS                                                                                      CITY                                                       STATE        rOSTAL CODE                         COUNTRY


3 SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY)' Provide only !2M Secured Party name (3a or 3D)
           38. ORGANIZATION'S NAME PEOPLE'S CAPITAL AND LEASING CORP

OR
           3b. INDIVIDUAL'S SURNAME                                                                      FIRST PERSONAl NAME                                        ADDITIONAL NAME(S)/INITIAL(S)                    SUFFIX


3c. MAILINGADDRESS850 Main Street BC03/RC871                                                             CITY                                                       STATE        I
                                                                                                                                                                                 POSTAL CODE                          COUNTRY
                                                                                                         Bridgeport                                                  CT           06604                               USA

4. COLLATERAL: This financing stalement covers the following collateral:
     THIS IS NOT AN ALL ASSET OR ALL EQUIPMENT OR ALL INVENTORY FILING.


     This filing covers specific items of equipment (or inventory if the goods are considered to be inventory) in which Debtor
     grants to Secured Party a security interest in connection with                                                     a   specific loan, lease or other financing transaction,
     including but not limited to the property listed on the attached Schedule                                                           A.




5. ChOck l!OJX if applicable and choc!< lllllX one box: Collateral is                0   held in a Trust (see UCC1Ad, llem 17 and lnstruclions)             being administered by a Dece<lent's Personal Represenlalive
Sa. Check 2fliY d applicable and Check !2Dix one box:                                                                                                      6b. Chock .QD1:i    napplicable and checl< !2Dix one box:
           0    Public-Finance Transaction                    0     Manufactured·Home Transaclion        0      A Debtor Is a Transmitling Ullllly              0      Agricullural Lien         0     Non-UCC FUing

7. ALTERNATIVE DESIGNATION (if applicable):                             0     Lesoee/Lessor        0   Consignee/Consignor             0      Seller/Buyer           0      Bailee/BaUer              0     Licensee/Licensor

B. OPTIONAL FILER REFERENCE DATA: :4487-006 JB/SR Pappy's Trucks,                                                            ltd.                                                                                  1285 55738

                                                                                                                                                                                                        Corporallort ServC. Company
                                                                                                                                                                                                        2111 C.Ot8fW.Ie Rd, Sle. 400
FILING OFFICE COPY- UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)                                                                                                                                 Wlminglon, DE 19808
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 57 of 69




                               
 Upon sale of this vehicle, the purchaser must apply for a new title within 30 days unless the vehicle is
           Case 19-33605-sgj11 Doc 13
 purchased by a dealer. Until a new title
                                               Filed 11/20/19 Entered 11/20/19 lCt
                                           ;sued, the vehicle record will continue to
                                                                                          15:45:10
                                                                                             the owner's
                                                                                                        Page                                                                 58 of 69
 name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL 1'NFORMAT11.JN.

                                                                                                                                                                         0
                                                                                                                                                                         0
                                                                                                                                                                         0
                                                                                                                                                                         0
                          PEOPLES                CAPITAL                 &     LEASING            CORP                                                                   2
                          850          MAIN        ST                                                                                                                    2
                          BRIDGEPORTz                      CT          06604
====
---~

    0'1
=o
=N
=
- a
  w




                                                                   \
                  ' veHiCLE IDENllFICATION       NUM~ER        '               YEAR MODEL             MAKE OF VEHICLE                       BODY,. STYLE
                lNKZLPOX2.J...J181360                                            2018                       KW                                  CM
                                                                                                                             I
                                                                                                   TITLEIOOCUMENT·NUMBEfl                            DATE llTLE ISSUED


                                                     MFG. CAPACITY
                                                                                               l.o7o014~799192320                               03/15/2017
                          I.IODEL                      IN TONS                WEIGHT        LICENSE NUMBER '.
                           '
                                                                     18942                   .JLF5364
                                                       \
                                                       PREVIOUS OWNER
          CON-TECH                       MANUFACTURING                          DODGE         CENTE              MN

                                                OWNER\                                                                                      REMARK(S)

          PAPPY'S
          PO          BOX          307
                                      TRUCKS            LTD
                                                                                                            I           DIESEL


                               z                                                                                                              i \
          "'
          SCURRY
                      .    '
                                     TX.      75158




    X ----------                                                                  ---------
                                   siGNATURE OF OWNER OR AGENT MUST BE IN 'iNK                 ' ·: ..;:;

      UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS. A VIOlATION OF STATE LAW TO SIGN.
      THE NAME OF ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE GIVE FALSE
      INFORMATION ON A CERTIFICATE OF TITLE.                              .

                                                                                                     I
      DATE OF LIEN                                                     1ST LIENHOLDER

   0 3 / 0 ) . / 2 0 17                 PEOPLES              CAPITAL                    &   LEASING              CORPSTLIENRELEASED
                                        350 J1A·IN ST                                             \.
                                        ~RIDGEPO~T,                        CT      06604
                                                                                                                        BY
                                                                                                                                     MJTHORIZEO AGENT

      DATE OF LIEN                                                     2ND LIENHD4DER
                                                                                                                        2ND LIEN RELEASED
                                                                                                                                                        pATE


               ·--.                                                                                                     BY
                                                                                                                                     MJTHORIZED AGENT

      DATE OF LIEN                                                 3RD LIENHOLDER
                                                                                                                        3RD LIEN RELEASED
                                                                                                                                                        DATE



                                                                                                                        BY
    IT IS HEREBY CERTIFIED THAT THE PERSON HEREIN NAMED IS THE OWNER                                                                 MJTHORIZED AGENT
    OFTHE VEHICLE DESCRIBEOABOVE WHICH IS SUBJECT TO THE ABOVE LIENS.


  R I G·H T S :o F S U R V I V 0 A S H I P A G A E E M E N T
                                                                                                                             SIGNATURE                          DATE
  WE, THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY
  AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS
  CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
  AND IN THE EVENT OF qEATH OF ANY OF THE PERSONS NAMED IN THE                                                               §!GNATURE                          DATE
  AGREEMENT, THE OWNERSfiiP OF THE VEHICLE SHALL VEST IN THE SURVIVOR(S).
Upon sale of this vehicle, the purchaser must apply for a new title within 30 days unless the vehicle is
purchasedCase    19-33605-sgj11
           by a dealer.               Doc 13
                        Until a new title     Filed
                                           .sued, the11/20/19
                                                      vehicle recordEntered   11/20/19
                                                                     will continue to :. 15:45:10
                                                                                         ·ct the owner'sPage                                                                             59 of 69
name listed on the current title. SEE BACK dF'TAB FOR ADDITIONAL INFORMAT1vN.

                                                                                                                                                                                    c
                                                                                                                                                                                    c
                                                                                                                                                                                    (]
                                                                                                                                                                                    (]
                                                                          "          I
                        PEOPLES             CAPITAL                       &          LEASING               CORP                                                                     2
                        850     MAIN            ST                                                                                                                                  3
                        BRIDGEPORT~                         CT        06604




                ·.·.'                    . \'   .
                                                                                                                                                    ~   a 2 7 7H 7 2.~I
                ' . .lfEHICLE IDENTIFICATION \NUMBER        .. · ,                   YEAR MODEL               MAKE OF VEHICLE       \                   BODY STYLE
                1NKZLPOX4JJ181361                                                        2018                       KW                                     CM

                                                                                                            TITLE/DOCUMENT NUMBER                               DATE TITLE ISSUED

                                                                                                        10700142799102706                                  03/15/2017
                                                MFG. CAPACITY
                        MODEL                     IN TONS                        ,WEIGI-lT           LICENSE NUIABER .. ·.
                                                                                 I
        \                                                        18913                                JLF5365
                                                    PREVIOUS OWNER /
       CON-TECH                   MANUFACTURING                                          DODGE          CE~TE M~                                                       EXEMPT
                                  \       OWNER                                                                                                         REMARK(S)
            I                                       .
       PAPPY'S                  T-RUCKS              LTD
       PO.         BOX       3071                       .
       SCURRY~                  TX      75158




   x__________ _
                            SIGNATURE OF OWNER OR AGENT MUsT                  BE IN INK
     UNLESS OTHERWISE AUTHORIZED BY LAW, IT' IS A VIOLATION· OF STATE LAW TO SIGN
     THE NAME OF ANOTHER PERSON ON A CERTIFICATE OF nTLE OR 'OTHERWISE GIVE· FALSE
     INFORMATION ON A CERTIFICATE OF TITLE.                       .


                                                                                 .' '    .   .
     DATE OF LIEN               /'                                   \1ST LIENHOLpER

                                  PEOPLES                     CAPITAL                            &   LEASING                 CORPSTUENRELEASED          ----;;;DA""TE~--
                                  850 MAIN                           ST
                                  BR~DGEPORT~                                 CT             06604
                                                                                                                                  BY
                                                                                                                                                AUTHORIZED AGENT

     DATE OF LIEN                                                     2ND LIENHOLDER

                                                                                                                                 \ 2ND LIEN RELEASED                 DATE




                                                                                                                                  BY
                                                                                                                                                AUTHORIZED AGENT

     DATE OF LIEN                                                     3RD LIENHOLDER
                                                                                                                                  3RD LIEN RELEASED -,---"D""AT""E_ __




                                                                                                                                  BY
  ·IT IS HEREBY CERTIFIED THAT THE PERSON HEREIN NAMED IS THE OWNER                                                                             AUTHORIZED AGENT
   OF THE VEHICLE D.ESCRIBED ABOVE WHICH IS SUBJECTTO THE ABOVE LIENS.


 RIGHTS.OF SURVIVORSHIP AGREEMENT                                                                                                       SIGNATURE                           DATE
 WE, THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY
 AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS
 CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                                        SIGNATURE                           DATE
 AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED IN THE
 AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURVIVOR(S).
Upon sale Case
           of this 19-33605-sgj11     Doc 13
                   vehicle, the purchase          Filedfor
                                             ·Jst apply 11/20/19
                                                           a new title Entered   11/20/19
                                                                       within 30 days ur· ~the   15:45:10
                                                                                                      vehicle isPage                                                             60 of 69
purchased by a dealeJ. Until a new title •v 1ssued, the vehicle record will continue to 1..... 1ect the owner's
name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.
                                                                                                                                                 I
                                                                                                                                                                             0
                                                                                                                                                                             0
                                                                                                                                                                             0
                                                                                                                                                                             0
                PEOPLE'S CAPITAL & LEASING COR                                                                                                                               3
                850 MAIN STREET                                                                                                                                              1
                BRIDGEPORTJ CT 06604

                                                                           I




                                                                                                                                ~       .:1 2 9        ~   2 b 28
                                                                                                       1
                VEHICLE· IDENTIFICATION NUMBER                    YEAR MODEL         MAKE OF VEHICLE                                BODY STYLE
           1NKZLPOX8JJ181363                                      2018,                   KW                                                CM
                                                                                   TITLEJDOCUMENT NUMBER                                             DATE TITLE ISSUED


                                                           /                    10700042806101807 03/22/2017
                                           MFG. CAPACITY                       LICENSE NUMBER   .'\                  /"
                    MODEL                    IN TONS             WEIGHT.
                                                                                            I

                                                               18902           JLF0278                                                                                   I
                       ''-                    PREVIOUS OWNER                                                                                           ODOMETER READlNG
     CON-TECH MANUFACTURING D DODGE CENTE M                                                                                                             EXEMPT
                                      OWNER
                                                                                                                            I       REMARK(S)


     PAPPYJS TRUCKS LTD                                                                               DIESEL
     PO BOX 308
     SCUR~Y~ TX 75158
         I
                                                                                     /I


   X ---------------------,-------------'--------
                        SIGNATURE OF OWNER OR AGENT MUST BE IN INK

    UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS A VIOLATION OF. STATE LAW TO SIGN
    THE NAME OF ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE GIVE FALSE
    INFORMATION ON A CERTIFICATE OF TITLE.



     DATE OF LIEN                                        1ST LIENHOLDER

 0~/!4/20 17 PEOPI_E Is CAPITAL & LI;.~SXI\IG COR 1STLIENRELEASED                                                                                      DATE
                             850 MAIN STREET
                             BRIDGEPORT, C1 06604
                                                                                                           BY
                                                                                                                          AUTHORIZED AGENT

     DATE OF LIEN                                        2ND LIENHOLDER

                                                                                                           2ND LIEN RELEASED ----;;D"'ATE,.-----




                                                                                                           BY                        I
                                                                                                                          AUTHORIZED AGENT

     DATE OF LIEN                                        3RD LIENHOLDER

                                                                                                           3RO LIEN RELEASED ----;;D"'AT'"E_ __
                                           \ J


                                                                                                           BY
   IT IS HEREBY CERTIFIED THAT THE PERSON HEREIN NAMED IS THE OWNER                                                       AUTHORIZED AGENT
   OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJECT TO THE ABOVE LIENS.


 RIGHTS OF SURVIVORSHIP AGREEMENT                                                                                                                               DATE.
                                                                                                                SIGNATURE
 WE, THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY
 AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS                                                                                                          I'
 CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                SIGNATURE               /                       DATE
 AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED IN THE                                                                       I
 AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURVIVOR(S).
Upon sale Case
           of this 19-33605-sgj11     Doc'ust
                   vehicle, the purchase·   13 Filed  11/20/19
                                               apply for a new title Entered    11/20/19
                                                                     within 30 days  ur' ~s15:45:10
                                                                                             the yehicl!;l isPage                                                       61 of 69
purchased by a dealer. Until a new title . .ssued, the vehicle record will continue to . ..ect the owner's
name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.

                                                                                                                                                                    0
                                                                                                                 \                                                  0
                                                                                                                                                                    0
                                                                                                                                                                    0
                 PEOPLE'S CAPITAL & LEASING                                                                                                                         2
                 CORP                                                                                                                                               9
                 850 MAIN ST
                 BRIDGE PORT~ CT 06604




                 VEHICLE IOENllFICATlON NUMBER                      YEAR MODEL              i MAKE OF VEHICLe/                       BODY STYLE
            1NKZLPUXX~~183826                                      2018                         KW                                    CM
                                                                                            TITLE/DOCUMENT NUMBER                              DATE 11TLE ISSUED


                                                                                     .10700042806102616 b3/22/2017                             f
                                           MFG. CAPACITY
                     MODEL                   IN TONS               WEIGHT            LICENSE NUMBER


                                                             18902               ~LF0280
                                                 PREVIOUS OWNER.                        /

       CON TECH MANUFACTURING' DODGE CENTE MN
                                      OWNER                                                                                          REMARK(S)


      ,PAPPY'S TRUCKS LTD                                                                                  /DIESEL
  I    PO BOX 307                                                                                                                                             ./
       SCURRY~ TX 75158.                                                                                                                 /




      X------------7----------------------'----'------
                        SIGNATURE OF OWNER OR AGENT MUST BE IN INK

      UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS A VIOLATION DF. STATE LAW TO SIGN
      THE NAME OF ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE GIVE FALSE·.
      INFORMATION ON A CERTIFICATE OF TITLE.                     .



      DATE OF LIEN                                        1ST LIENHOLDER

                                                                                                                 1ST LIEN RELEASED
                             PEOPLE. S CAPITAL & LEAS.ING
                                             1                                                                                                     DATE

                             CORP
                             850 MAIN ST
                             BRIDGE PORT~ CT 06604                                                               BY
                                                                                                                              Af:l.,_THORIZED AGENT

      DATE OF LIEN                                        2ND LIENHOLDER

                                                                                                                 2ND LIEN RELEASED
                                                                                                                                                   DATE




                                                                                                                 BY
                                                                                                                              AUTHORIZED AGENT
                                                                                                                                                      ""--
      DATE OF LIEN                                        3RD LIENHOLDER

                                                                                                                 3RD LIEN RELEASED

                                                                                 (
                                                                                       \                                                           DATE




                                                                                                                 BY
   IT IS HEREBY CERTIFIED THAT THE PERSON HE.REIN NAMED IS THE OWNER                                                          AUTHORIZED AGENT
   OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJECT TO THE ABOVE LIENS.


 RIGHTS OF SURVIVORSHIP AGREEMENT
                                                                                                                      SIGNATURE                              DATE
 WE, THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY
 AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS
 CERTIFICATE OF .. TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                      SIGNATURE                              DATE
 AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED IN THE
 AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHA\L VEST IN THE SURVIVOR(S).
                                                           \                                                        .
 Upon sale Case
           of this 19-33605-sgj11      DocrrJust
                   vehicle, the purchaser    13 Filed   11/20/19
                                                 apply for a new title Entered        unl~"ss15:45:10
                                                                                 11/20/19
                                                                       within 30 days          the vehicle isPage                                                            62 of 69
 purchased by a dealer. Until a new titlE.!  3sued, the vehicle record will continue tQ     :!ct the owner's
 name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.




                     /                                                      ~
                         PEOPLES CAPITAL & LEASING qoRP
                         850 -MAIN .ST
                         BRIDGEPORT~ CT 06604


=
- o
  w                                                                                                                                                               /




                                                                                                                                          ~   :l 2 7 78 7 2 2
               ' . :VEHICLE:   lo~l-mFICATION NUMBER                   YEAR MODEL             MAKE OF VEHICLE                                 BODY STYLE

             1NKZLPOX1JJ183827                                          2018                          KW                                            CM
                                                                                          TITLEIDOCUMENT NUMBER                                          DAnE TITLE ISSUED
                                                                                              .   '       .   '     ..                          \
                                                 MFG. CAPACITY
                                                                                       107001427991)03217. 03/15/2017
                         MODEL                     IN TONS            WEIGHT         LICENSE NUMBER :


                                                       /            18902            JLF5366
                                            \      PREVIOUS OWNER

        CQN-TECH MANUFACTURING DODGE CENTE                                                                        M~
                                           OWNER                                          \                                                   REMARK(S)


     PAPPY 1 S TRUCKS LTD                                                                                                DIESEL
   / PO BOX 307
     SCURRY~ TX 75.158




    x____-'-c--------1----.-
                           .. ~.,....,---·-·----·--
                               SIGNATURE OF OWNER OR AGENT MUST BE IN INK

     UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS A VIOLATION OF. STATE LAW TO SIGN
     THE NAME OF ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE GIVE FALSE
     INFORMATION ON A CERTIFICATE OF TITLE.                              .

                                /

      DAnE OF LIEN                                             1ST LIENHOLDER

   03/0 l/20 17 PEOPLES CAPITAL & tEASING                                                                         CORPSTLIENRELEASED                       DAnE

                                    850 MAIN ST                                                       \
                                    BRIDGEPORT~                    CT 06604
                                                                                                                         BY
                                                                                                                                      AUTHORIZED AGENT

      DAnE OF LIEN                                             2ND LIENHOLDER

                                                                                                                         2ND LIEN RELEA{>ED   ----noA"'JE.,.----


                                                                                                                         BY
                                                                                                                                      AUTHORIZED AGENT

      DAnE OF LIEN                                             3RD LIENHOLDER

                                                                                                                         3RD LIEN RELEASED -----,"D"'Ane=----




                                                                                                                         BY
   IT IS HEREBY CERTIFIED THAT THE PERSON HEREIN NAMED IS THE OWNER                                                                   AUTHORIZED AGENT
   OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJECTTO THE ABOVE LIENS.


  RIGHTS OF SURVIVORSHIP AGREEMENT                                                                                                                                    DATE
                                                                                                                              SIGNATURE
  WE, THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY                \.
  AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS
  CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                              SIGNATURE                               DATE
  AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED IN THE
  AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURVIVOR(S).

                                                           I
                                          DO NOT ACCEPT
Upon sale Case     19-33605-sgj11
           of this vehicle,           Doc 13
                            the purchaser         Filedfor
                                              1st apply 11/20/19       Entered
                                                           a new title within     11/20/19
                                                                              30 days  ur' s15:45:10
                                                                                                the vehiCle isPage                                                                    63 of 69
purchased by a dealer. Until a new title'"" •.ssued, the vehicle record will continue to ,,_,.ect the owner's
name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.

                                                                                                                                                                                  0
                                                                                                                                      /                                           0
                                                                                                                                                                                  0
                                                                                                                                                                              I   o
                    'PEOPLE 1 S CAPITAL & LEASING                                                                                                                                 3
                     CORP                                                                                                                                                 I       0
                     850 MAIN ST
                     BRIDGEPORT7 CT 06604


                                                                                                                                  I




                                                                                                                                               ~/3s   29 b 2 b 2 7
                .     VE~It~E ID~imFICATION ~UMBER             .             YEAR MODEL                MAKE OF VEHICLE
             1NKZLPOX6JJ181362                                               2018                         KW
                                                                                                   TITLE/DOCUMENT NUMBER                                DATE TITLE ISSUED .

                                                                                               1070~042806102249                                  03/22/2017
   /                           MODEL
                                                       MFG. CAPACITY
                                                                            WEIGHT            LICENSE NUMBER
                                                         IN TONS


                                                                       18902              JLF0279
                                                           PREVIOUS OWNE~
        CON TECH MANUFACTURING DODGE CENTE MN
                                                   OWNER                                                                                       REMARK(S)


       PAPPY S TRUCKS LTD   1
                                                                                                                           DIESEL
       PO BOX 30.7  ..
       SCURRY~ TX 75758




    X ------------~------------------___:.:.::; ____ _
                                   SIGNATURE OF•OWNER OR AGENT MUST BE IN INK

       UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS A VIOLATION OF STATE LAW TO SIGN
       THE NAME OF ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISF GIVE FALSE
       INFORMATION ON A CERTIFICATE OF TITLE.                   .
                                                                                          \       ,/
                                                                                                                    ,,
       DATE OF'LIEN                                                 1ST LIENHOLDER                                 )   '




 03/1.4.1:2(]_17 PEOPLE 1 ~ GAPITAL                                                  & LEASING                             1ST LIEN RELEASED
                                                                                                                                                           DATE
                                       CORP
                                       850 MAIN ST
                           \:'
                                       BRI~GEPORT7                     CT 06604                                            BY
                                                                                                                                          AUTHORIZED AGENT
                            I
       DATE OF LIEN                                                 2ND LIENHOLDER

                                                                                                                           2ND LIEN RELEASED
                                                                                                                                                           DATE




                                                                                                                           BY
                                                                                                                                          AUTHORIZED AGENT

       DATE OF LIEN
                                                                                                                           3RD LIEN RELEASED
                                                                                                                                                           DATE


                                               I
                                           I
                                                                                                                           BY
   IT IS HEREBY CERTIFIED THATTHEPERSON'HEREIN NAMED IS THE OWNER                                                                         AUTHORIZED AGENT
   OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJECT TO THE ABOVE LIENS.                                                      ""!
                    -·- ....

                                                                                                                                  \
 A I G H T S         0· F        S U A V I V 0 A S H I P      A G A E E M E N T
                                                                                                                                  SIGNATURE                        OATE
  WE, THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY
  AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS
  CERTIFICATE OF TffiE _§!:lALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                                  SIGNATURE                        DATE
  AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED IN THE
  AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURVIVOR(S).
Upon sale Case
           of this 19-33605-sgj11     Doc -·Jst
                   vehicle, the purchaser  13 apply
                                                Filedfor
                                                       11/20/19       Entered
                                                          a new title within     11/20/19
                                                                             30 days  un1:0s"'15:45:10
                                                                                               the vehicle isPage                                                               64 of 69
purchased by a dealer. Until a new title , .:;sued, the vehicle record will continue to k~~ct the owner's
name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.

                                                                                                                                                                           0
                                                                                                                                                               I           0
                                                                                                                                                                           o,
                                                                                                                                                                           0
                    PEOPLES CAPITAL & LEASING CORP                                                                                                                         3
                    850 MAIN ST                                                                               \                                                            2
                    BRIDG~PORT 7 CT 06604




                                                         \




                                                                                                                   \
                                                                                                          I
                .: VEHICLE .IDENTifiCATION NUMBER   :            I    YEAR MODEL           MAKE OF VEHICLE                             BODY STYLE
           1NKZLPOX8JJlQ3825                                     '2018                        KW                                         CM
                                                                                          TITLE/DOCUMENT NUMBER                                DATE TITLE ISSUED


                                                                                    10{0004280610 1355 03/22/2017
                                             MFG. CAFACITY
                     MODEL                     IN TONS               WEIGHT        LICENSE NUMBER


                                                             18902             1JLF0277
                                                PREVIOUS OWNER

     CON-TECH MANUFACTURING DODGE CITY MN
                                       OWNER                                                                                           REMARK(S)


     PAPPY~s TRUCKS LTD                                                                                           DIESEL
     PO BOX 307
     SCURRY~ TX 75158

                                                                                                  \
                                                                                      I
   X __________ _::: ___________________________:_·--~
                         SIGNATURE OF OWNER OR AGENT MUST BE IN INK

    UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS A VIOLATION OF STATE LAW TO SIGN
    THE NAME OF ·ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE GIVE FALSE
    INFORMATION ON A CERTIFICATE OF TITLE.



     DAnE OF LIEN                                        1ST LIENHOLDER

                             PEOPLES CAPITAL & LEASING.                                               CORPtSTLIENRELEASED                           DAnE

                             850 MAIN ST     ~
                             BRIDGEPORT 7 CT 06604
                                                                                                                   BY
                                                                                                                                 AUTHORIZED AGENT
                /'
     DAnE OF LIEN                                        2ND LIENHOLDER
            \
                                                                                                                   2ND LIEN RELEASED
                                                                                                                                                    DATE




                                                                                                                   BY
                                                                                                                                 AUTHORIZED AGENT          /

     DAnE OF LIEN                                        3RD LIENHOLDER                               \
                                                                                                                   3RD LIEN RELEASED
                                                                                                                                                    DATE




                                                                                                                   BY
   IT IS HEREBY CERTIFIED THAT THE PERSON HEREIN NAMED IS THE OWNER                                                              AUTHORIZED AGENT
   OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJECTTO THE ABOVE LIENS.                                                                                              \
                                                                                                                                                                       \


 RIGHTS 'oF SURVIVORSHIP AGREEMENT
                                                                                                                        SIGNATURE                              DATE
 WE. THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN. HEREBY                               \
 AGREE THAT THE OWNERSHIP OF THE VEHJGLE DESCRIBED ON THIS
 GERTIFICATE'OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                        SIGNATURE,                             DATE
 AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED .IN THE
 AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURVIVOR(S).
            Case
 Upon sale of      19-33605-sgj11
              this vehicle,             Doc
                            the purchaser   13 apply
                                          must  Filedfor
                                                       11/20/19      Entered
                                                         a new title within       11/20/19
                                                                              30 days ur' ;s 15:45:10
                                                                                             the vehicle is Page                                                           65 of 69
 purchased by a dealer. Until a new title   ssued, the vehicle record will continue to , .ect the owner's
                                                                            1
 name listed on the current title. SEE BAGK OF TAB FOR ADDITIONAL 1NFORMATION.

                                 (
                                                                                                                                                                   \   0
                                                                                                                                                                       0
                          ;/
                                                                                                                                  /                                    0
                                                                                                                                                                       0
                     PEOPLES CAPITAL & LEASIN~ COR~                                                                                                                    2
                     850 MAIN ST                                                                                                                                       7
                     B~IDGEPORT~ CT 06604


=w
- o
           I




                                                                                                                                      ~3:::\0~32(;8
                                                                                                                                           I
                   . '··.VEttiCLE IDENTIFICATION NUMBER .   .              YEARMDDEL        MAKE OF VEHICLE                           BODY STYLE
                                                                                                           .;
               1NKZLPOXXJJ181364                                           20l8                 KW                                     CM
                                                                                           Tll11,EJDOCUMENT NUMBER / .                         DATE TITLE ISSUED


                                                                                          10700142813160534 03/29/2017
                                                   MFG. CAPACITY          WEIGHT.,
                         MODEL                        IN TONS


                                                                       18913             JNB4708
               •                                      PREVIOUS OWNER

       CO~ TECH MANUFACTURING DODGE CENTE MN                                                                                                       .EXEMPT
                                             O~NER                                   \                                                REMARK(S)


       PAPPYS TRUCKS LTD                                                                                        DIESEL
       PO BOX 30.7
       SCURRY~ TX 75158




      X--,.--
                               SIGNATURE OF OWNER OR AGENT MUST BE IN INK .
                                                                I
       UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS. A VIOLATION OF STATE LAW TO SIGN
       THE NAME OF ANOTHER ;PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE' GIVE FALSE .
       INFORMATION ON A CERTIFICATE OF TITLE.                                ..



        DATE OF LIEN                                                1ST liENHOLDER

                                     PEOP!..:ES CAPITAl_ &. l.EAS!NG                                 COR.PlST[IENRELEASED                          DATE

                                     850 j•'iAiN ST
                                     BRIDGEPORT~                       CT U6604
                                                                                                                 BY
                                                                                                                              ·AUTHORIZED iGENT

        DATE OF LIEN                                                2ND LIENHOLDER

                                                                                                                 2ND LIEN RELEASED
                                                                                                                                                   DATE




                                                                                                                 BY
                                                                                                                              AUTHORIZED AGENT

        DATE OF LIEN                                                3RD LIENHOLDER

                                                                                                                 3RD LIEN RELEASED
                                                                                                                                                   ·DATE




                                                                                                                 BY
      ·IT IS HEREBY CERTIFIED THAT THE PERSON HEREIN NAMED IS THE OWNER                                                       AUTHORIZED AGENT
       OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJECTTOTHEABOVE LIENS.


   RIGHTS ·oF SURVIVORSHIP AGREEMENT                                                                                                                       DATE
                                                                                                                      SIGNATURE
   WE. THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY
   AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS
   CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                      SIGNATURE                            DATE
   AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED IN THE
   AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURVIVORIS).
                                                                             \
Upon sale Case
           of this 19-33605-sgj11     Doc~ust
                   vehicle, the purchase     13 apply
                                                Filedfor
                                                       11/20/19       Entered
                                                          a new title within     11/20/19
                                                                             30 days  u1    s 15:45:10
                                                                                              the vehicle isPage                                                             66 of 69
purchased by a dealer. Until a new title ·- 1ssued, the vehicle record will continue to rerlect the owner's
name listed on the current title. SEE BACK OF TAB FOR ADDITIONAL INFORMATION.

                                                                                                                                                                        0
                                                                                                                                                            \           0
                                                                                                                                                                        0
                                                                               I                                                                                        0
               PEOPLES CAPITAL & LEASING CORP                                                                                                                           2\
                                                                                                                                                                        9.
               850 MAIN ST
               BRIDGEPORT, CT 06604




                                                                                         /
                VEHICLE IDENllFICATION NUMBER                        YEARMDDE!y               MAKE OF VEHICLE                              BODY STYLE

           1NKZLPOX4J~183823\                                        2018          I             KW                                          CM
                                                                                   I
                                                                                             TITLEIOOCUMENT NUMBER                                 DATIE TITLE ISSUED
                               /
                                                                                       10700142g13160056 03/29/2017
                                              MFG. CAPACITY
                    MODEL                       IN TONS             WEIGHT             LICENSE NGMBER .!

                                       (
                                                                18902              JNB4707
                                   I               PREVIOUS OWNER

     CON TECH MANUFACTURING DODGE CENTE MN                                                                 ~.

                        "-..               OWNER                                                                                           REMARK(S)
                                                                                                                          /
     PAPPY~ TRUCKS\LTD                                                                                          .DIESEL
     PO BOX 307, ,   .·
     SCURRY, TX 75158


    X - - - - - - · - - - - - - . - , - .-. -·----:--
                          siGNATURE OF OWNER OR AGENT MUST BE IN INK

     UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS A VIOLATION OF STATE LAW TO SIGN
     THE NAME OF ANOTHER PERSON ON A CERTIACATE OF TinE OR OTHERWISE GIVE FALSE
     INFORMATION ON A CERTIACATE OF TinE.                              .                                        :   '~.




     DATE OF LIEN                                             1ST LIENHOLDER


  03/10/2017 PEOPLES CAPITAL & LEASING CORP lSTLIENAELEASED ------,.DA"'TE~--
             850 MAIN s=r
             BRIDGEPORT, CT 06604           BY
                                                                                                                                       AUTHORIZED AGENT

     DATE OF LIEN   \                                         2ND LIENHOLDER

                                                                                                                          2ND LIEN RELEASED ---""DA""TE~--
                                                                                                                                                        1

                                                                                                                          BY
                                                                                                                                       AUTHORIZED AGENT

     DATE OF LIEN                                             3RD LIENHOLDER

                                                                                                                          3RD LIEN RELEASED ---""DA"'TE~--




                                                                                                                          BY
    IT IS HEFJEBY CERTIFIED THAT THE PERSON HEREIN NAMED IS THE.OWNER                                                                  AUTHORIZED AGENT
    OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJ.~CTTOTHEABOVE LIENS.


  RIGHTS OF SURVIVORSHi.P AGREEMENT
                                                                                                                               SIGNATURE                        DATE
  WE, THE MARRIED PERSONS WHOSE SIGNATURES APPEAR HEREIN, HEREBY
  AGREE THAT THE OWNERSHIP OF THE VEHICLE DESCRIBED ON THIS
  CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY,
                                                                                                                               SIGNATURE                        DATE
  AND IN THE EVENT OF-DEATH OF ANY OF THE PERSONS NAMED IN THE
  AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST. IN THE SURVIVOR(S).
Upon sale Case     19-33605-sgj11
           of this vehicle,           Doc ·13
                            the purchaser·        Filedfor
                                              tst apply 11/20/19       Entered
                                                           a new title withir;i     11/20/19
                                                                                30 days unl ,15:45:10
                                                                                                 the vehicle isPage                                                    67 of 69
purchased by a dealer. Until a new title 1 ...;sued, the vehicle record will continue to rb .. cct the owner's
name listed on the current title. SEE BACK OF TAB FOR, ADDITIONAL INFORMATION.
    ~                                                                                                                                        I
-~
=o
=o
=oo
                                                                                                                                                                   0
                                                                                                                                                                   0
                                                                                                                                                                   0
~00                                                                                                                                                                0
    ~               PEOPLES CAPITAL & LEASING CORP                                                                                                                 2
    25              850 MAIN ST                                                                                                                                    8
~   0               BRIDGEPORT 7 CT 06604
=~
=o
                                     )          (
=N
=
-wo




                    VEHICLE·IDENllFICATION NUMBER                            YEAR MODEL         MAKE OF VEHic'LE                     BODY. STYLE

               1~kZL~OX6JJ~83824                                             2018                   KW                                 CM
                                                                                                             \
                                                                                               TITLEJOOCUMENT NUMBER                          DATE 11TLE ISSUED


                                                                                           10700142813155657 03/29/2017
                                                         MFG. CAPACITY .
                             MODEL                          IN TONS         WEIGHT        LICENSE NUMBER
                                                                                                                     I
                                                                           18902          JNB4706
                                                           PREVIOUS OWNER

          CON TECH MANUFACTURING DODGE CENTE MN
                                                OWNER                                                                                REMARK(S)


          PAPPYS TRUCKS LTD                                                                                        DIESEL
          PO BOX 3.07
          SCURRY~ TX 75158

                                                              )

                                                                                                                                                        I
         X                                                                                                                                          I
                                 SIGNATURE OF OWNER OR AGENT MUST BE IN INK .

         UNLESS OTHERWISE AUTHORIZED BY LAW, IT IS. A VIOLATION OF STATE LAW TO SIGN
         THE NAME OF ·ANOTHER PERSON ON A CERTIFICATE OF TITLE OR OTHERWISE GIVE FALSE
         INFORMATION ON A CERTIFICATE OF TITLE.                 .



          DATE OF LIEN,

    c:~~n_J)/<QJ.7                        PEOPLEs cAPITAL & LEASING                                        coRP'STLIENRELEASED        --.....,D""ATE~--
                         \.               .·85G ... ~-4Aii~! ST·.
                                          BRIDGEPORT.r CT 06604
                                                                                                                    BY
                                                                                                                                 AUTHOR~ED AGENT
                                                                      \I
                                                                      2ND LIENHOLDER
          DATE OF LIEN

                                                                                                                    2ND LIEN RELEASED ---""DA""JE_ __




                                                                                                                    BY
                                                                                                                                 AUTHORIZED AGENT

          DATE OF LIEN                                                3RD LIENHOLDER

                                                                                                                    3RD LIEN RELEASED ---"'DA"'JE""·- ' - - -




                                                                                                                    BY
         IT IS HEREBY ci.ERTIFIED THAT THE PERSON HEREIN NAMED IS THE OWNER                                                      AUTHORIZED AGENT
         OF THE VEHICLE DESCRIBED ABOVE WHICH IS SUBJECTTO THE ABOVE LIENS.
                 'I,'    '           .,    •'   ,.   '




     R tiG H T S . 0 F S U R V ·1 V 0 R S H I P A G A E E M E N T
                                                                                                                         SIGNATURE                          DATE
     WE, THE MARRIED PERSONS \'{HOSE SIGNATURES APPEAR HEREIN, HEREBY
     AGREE THAT THE OWNERSHI'f' OF THE VEHICLE DESCRIBED ON THIS
     CERTIFICATE OF TITLE SHALL FROM THIS DAY FORWARD BE HELD JOINTLY.
                                                                                                                         SIGNATURE                          DATE
     AND IN THE EVENT OF DEATH OF ANY OF THE PERSONS NAMED IN· THE
     AGREEMENT, THE OWNERSHIP OF THE VEHICLE SHALL VEST IN THE SURVIVOA(S).


                                                DO NdT ACCEPT TITLE SHOWING ERASURE, ALTERATION,
Case 19-33605-sgj11 Doc 13 Filed 11/20/19   Entered 11/20/19 15:45:10   Page 68 of 69




                              
      Future Value Projection Prepared for
      Pappy's Trucks
                                                                                                                     Appraisals, Liquidations & Advisory
      People's Capital & Leasing Corp.

      TRACTORS
                                                                                        Total Cost:     $861,140
                                                                                   Estimated Cost:      $172,228               Appraised Value (Per Unit)
                                                                                                                           Orderly
                                                                                                                         Liquidation         Fair Market
       Quantity                                           Description                                      YEAR             Value      %        Value             %
                    2018 KENWORTH Model T880 Cab & Chassis, Paccar MX-13 Engine,
                    380 HP, Allison 4700RDS Transmission, Rear Engine PTO, Dual Power
                    Steering, 22,000 Lbs. Front Axle, 46,000 Lbs. Rear Axles, 4.89 Ratio, Full
                    Locking Rear Ends, Double Framed, Stainless Steel Exterior Visor, 75                   Day 1          $130,000       75%       $145,000      84%
                    gallon Aluminum Fuel Tank, Single Chrome Exhaust Stack, Heated
                    Power Mirrors, Vantage Vinyl Interior, Power Windows and Locks,
                                                                                                                                                                                Case 19-33605-sgj11 Doc 13 Filed 11/20/19




                    AM/FM/WB/USB Bluetooth Radio, Chalmers Suspension, 228 Inch
            5       Wheel Base, Air Disc Brakes, Aluminum Disc Front Wheels, Steel Disc
                    Rear, 425/65R22.5 Front Tires, 11R22.5 Rear Tires, CON-TECH Model
                    Extreme Duty 11 Yard High Performance Mixer, ZF Gear Box, Slump
                    Gauge, 150 Gallon Aluminum Side Mount Water Tank, 1/4 Inch Steel
                    Drum, 5/16 Inch Mixing Fins, 46 inch Drum Opening, Air Hopper, Fold                   Year 1          $115,000       67%       $127,500      74%
                    Down Ladder, (3) 48 Inch Chute Extensions, Wash Down Hose, Electric
                    Controls, Omnex Wireless Remote, Steel Rear Fenders (Assumes
                    25,000 Miles Per Year)
                                                                                                                                                                                Entered 11/20/19 15:45:10




      Notes:


      15%+/- Marketing Expenses are not included, but should include: Inspection, Sales Commission, Marshaling, Security, Advertising, Clean/Prep & Repair Work, De-
      Identification, etc. Valuation assumes the condition and usage of the equipment to be in accordance with the parameters set forth in maintenance & return
      provisions section of the lease agreement.
                                                                                                                                                                                Page 69 of 69




People's Capital & Leasing Corp._Pappy's Trucks_11-11-2019.xlsx
11/12/19                                                                                                                                                          Page 1 of 1
